Ex. AMENDMENT TO CONSOLIDATED, AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND LOAN DOCUMENTS THIS AMENDMENT TO CONSOLIDATED, AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND LOAN DOCUMENTS dated as of October 31, 2007 (the “Amendment”), is by and between TEXTRON FINANCIAL CORPORATION, a Delaware corporation (the “Lender”), and SILVERLEAF RESORTS, INC. (formerly known as SILVERLEAF VACATION CLUB, INC.), a Texas corporation (the “Borrower”). W I T N E S S E T H: WHEREAS, Lender and Borrower are parties to that certain Consolidated, Amended and Restated Loan and Security Agreement dated as of February 21, 2007 (the “Agreement”), pursuant to which, among other things, the Inventory Loan Component was increased to $40,000,000.00 and Borrower executed its Amended and Restated Secured Promissory Note (Inventory Component) in favor of the Lender in the amount of $40,000,000.00 (the “Inventory Note”); WHEREAS, Borrower has requested and Lender has agreed to further modify the terms of the Agreement to increase the amount of the Inventory Loan Component from $40,000,000.00 to NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1.
